     Case 2:21-cv-00726-MTL--MHB Document 9 Filed 06/11/21 Page 1 of 6




 1   WO                                                                                       KM

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Robert Gonzales,                                No. CV 21-00726-PHX-MTL (MHB)
10                              Plaintiff,
11    v.                                              ORDER
12
      City of Peoria, et al.,
13
                                Defendants.
14
15          Pending before the Court is Plaintiff’s May 14, 2021 Motion to Remand to State
16   Court (Doc. 6). The Court will grant the Motion and remand this case to the Maricopa
17   County Superior Court.
18   I.     Background
19          On February 20, 2020, Plaintiff Robert Gonzales, who is represented by counsel,
20   filed a civil complaint in the Maricopa County Superior Court raising four state-law tort
21   claims relating to his March 2, 2019 arrest. On June 2, 2020, the parties filed a Stipulation
22   to Dismiss, with prejudice, Counts Two, Three, and Four of the Complaint. On June 5,
23   2020, the state court judge issued an order in accordance with the stipulation. On
24   November 30, 2020, the state court denied Defendant Peoria’s Motion to Dismiss. On
25   December 29, 2020, Defendant Peoria filed an answer to the Complaint. The only
26   remaining claim is Count One, a state-law claim for assault and excessive force against
27   Defendant City of Peoria.
28   ....
     Case 2:21-cv-00726-MTL--MHB Document 9 Filed 06/11/21 Page 2 of 6




 1          On April 26, 2021, Defendant Peoria filed a Notice of Removal (Doc. 1). On May
 2   14, 2021, Plaintiff filed a Motion to Remand to State Court (Doc. 6). On May 27, 2021,
 3   Defendant filed a Response (Doc. 8).
 4   II.    Removal, Motion for Remand, and Response
 5          A.     Removal
 6           On February 26, 2021, Plaintiff filed a related civil rights action pursuant to 42
 7   U.S.C. § 1983, Gonzales v. Smith, CV 21-00344-PHX-MTL (MHB). That case raises
 8   federal civil rights claims stemming from the same March 2, 2019 arrest at issue in this
 9   case. Defendant removed this case on the assertion that because a common nucleus of
10   operative facts exists between Plaintiff’s federal case and state case, this Court has
11   “supplemental jurisdiction of this civil action and the case is removable.” (Doc. 1 at 3.)1
12   Defendant Peoria has also filed, in CV 21-00344-PHX-MTL (MHB), a May 4, 2021
13   Motion to Consolidate Cases, seeking to consolidate this case with CV 21-00344.
14          B.     Motion for Remand
15          In his Motion for Remand, Plaintiff argues that an action is only removable if it
16   could have been originally filed in federal court and that the removal statute should be
17   strictly construed against removal. Plaintiff contends the Complaint in this case contains
18   no federal claims and there is no basis for diversity jurisdiction because all parties reside
19   in Arizona. Plaintiff argues that although both this case and CV 21-00344 arise from the
20   same incident, “this does not provide a basis for removal because 28 U.S.C. § 1441(a)
21   requires a basis for federal jurisdiction before the state case may be removed.”
22          C.     Response
23          In its Response, Defendant Peoria contends jurisdiction over this case is proper
24   because original jurisdiction exits over Plaintiff’s federal claim and the state and federal
25   claims form the same case or controversy. Defendant argues the removal statute, 28 U.S.C.
26
27          1
              Defendant relies on Sea-Land Service, Inc. v. Lozen Intern., LLC, 285 F.3d 808,
28   814 (9th Cir. 2002) for support of this contention. However, Sea-Land Service examined
     a District Court’s jurisdiction over the defendant’s state-law counterclaims, it did not
     examine jurisdiction over state law claims filed in an entirely separate lawsuit in state court.

                                                  -2-
     Case 2:21-cv-00726-MTL--MHB Document 9 Filed 06/11/21 Page 3 of 6




 1   § 1441, must be read in conjunction with the supplemental jurisdiction statute, 28 U.S.C.
 2   § 1367, and that Plaintiff waived objection to removal when he purposefully availed
 3   himself of this forum by filing federal claims after filing his state court tort claims.
 4   Defendant asserts Plaintiff’s federal lawsuit, filed after his state lawsuit, constitutes an
 5   “other paper” for purposes of 28 U.S.C. § 1446(b)(3) that renders the state case removable.2
 6   Finally, Defendant argues remand should be denied as impermissible forum shopping,
 7   because equitable principles support jurisdiction over the state-law claims, and to prevent
 8   the risk of an impermissible double recovery.
 9   III.   Remand
10          Title 28 U.S.C. § 1441 authorizes removal of any civil action brought in the state
11   court over which the federal district courts would have original jurisdiction. “Federal
12   courts are courts of limited jurisdiction” and “possess only that power authorized by
13   Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375,
14   377 (1994). “It is to be presumed that a cause lies outside this limited jurisdiction” and the
15   burden of establishing jurisdiction is on the party asserting jurisdiction. Id. Limitations
16   on the court’s jurisdiction must neither be disregarded nor evaded. Owen Equip. &
17   Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). The Court is obligated to determine
18   whether it has subject matter jurisdiction. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
19   1116 (9th Cir. 2004); see also 28 U.S.C. § 1447(c) (“If at any time before final judgment
20
            2
21            Defendant does not provide support for this contention. Section 1446(c)(3)
     provides:
22                         Except as provided in subsection (c), if the case stated
23                 by the initial pleading is not removable, a notice of removal
                   may be filed within 30 days after receipt by the defendant,
24                 through service or otherwise, of a copy of an amended
                   pleading, motion, ordered or other paper from which it may
25                 first be ascertained that the case is one which is or has become
                   removable.
26          Generally, the “order or other paper” requirement of § 1446(b) applies only to
27   documents generated within the state court litigation. See Rose v. Beverly Health &
     Rehabilitation Services, Inc,. 2006 WL 2067060, *5 (E.D. Cal. 2006). Further, the “other
28   paper” requirement pertains to the timing of removal, it does not create a separate basis for
     removal. Even if Plaintiff had filed his federal lawsuit within the original 30-day removal
     period, removal of the state case would be improper.

                                                 -3-
     Case 2:21-cv-00726-MTL--MHB Document 9 Filed 06/11/21 Page 4 of 6




 1   it appears that the district court lacks subject matter jurisdiction, the case shall be
 2   remanded.”); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks
 3   subject-matter jurisdiction, the court must dismiss the action.”).
 4          “The removal statute is strictly construed against removal jurisdiction.” California
 5   ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004) (emphasis added). The
 6   party invoking the statute bears the burden of establishing federal jurisdiction. Id. “Federal
 7   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
 8   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
 9          In this case, Defendant’s arguments in support of removal center on its contentions
10   that because Plaintiff’s federal claims in CV 21-00344 are based on the same incident that
11   form the basis for his state tort claims, the removal statute should be read in conjunction
12   with the supplemental jurisdiction statute to permit removal. However, supplemental
13   jurisdiction does not provide a basis for removal. See Syngenta Crop Protection, Inc. v.
14   Henson, 537 U.S. 28, 34 (2002) (“Ancillary jurisdiction . . . cannot provide the original
15   jurisdiction that petitioners must show in order to qualify for removal under § 1441”);
16   Ahearn v. Charter Township of Bloomfield, 100 F.3d 451, 456 (6th Cir. 1996) (“the
17   supplemental jurisdiction statute is not a source of original subject-matter jurisdiction . . .,
18   and a removal petition therefore may not base subject-matter jurisdiction on the
19   supplemental-jurisdiction statute” (citations omitted)); Hawaii v. Abbott Labs., Inc., 469 F.
20   Supp. 2d 835, 838 (D. Haw. 2006) (same); see also Parker v. Crete Carrier Corp., 914 F.
21   Supp. 156, 159 (E.D.Ky. 1996) (citing Estate of Tabas, 879 F. Supp. 464, 467 (E.D.Pa.
22   1995)) (“Supplemental jurisdiction cannot destroy the requirement for complete diversity
23   . . . even if the action which a defendant seeks to remove is related to another action over
24   which the federal district court already has subject-matter jurisdiction . . . and even if
25   removal would be efficient.”).
26          “Supplemental jurisdiction must be exercised in the same action that furnishes the
27   basis for exercise of supplemental jurisdiction.” Ortolf v. Silver Bar Mines, Inc., 111 F.3d
28   85, 86 (9th Cir. 1997) (emphasis added). “The phrases ‘in any civil action’ and ‘in the



                                                  -4-
     Case 2:21-cv-00726-MTL--MHB Document 9 Filed 06/11/21 Page 5 of 6




 1   action,’” as used in § 1367, “require that supplemental jurisdiction be exercised in the same
 2   case, not a separate or subsequent case.” Id. at 87 (emphasis added). “In a subsequent
 3   lawsuit involving claims with no independent basis for jurisdiction, a federal court lacks
 4   the threshold jurisdictional power that exists when ancillary claims are asserted in the same
 5   proceeding as the claims conferring federal jurisdiction.” Peacock v. Thomas, 516 U.S.
 6   349, 355 (1996). “Consequently, claims alleged to be factually interdependent with, and,
 7   hence, ancillary to claims brought in an earlier federal lawsuit will not support federal
 8   jurisdiction over a subsequent lawsuit.” Id.
 9          The only remaining claim in this case is that a City of Peoria police officer allegedly
10   violated Arizona Revised Statutes § 13-3881(B) when the officer physically accosted
11   Plaintiff in a manner which exceeded the minimal amount of force reasonably necessary to
12   accomplish lawful purpose, and the City of Peoria is liable for that officer’s conduct under
13   the principle of respondeat superior. (See Doc. 1-3 at 6-7.) Plaintiff’s claim relies solely
14   on state law. The Court does not have original jurisdiction over this claim and Plaintiff
15   could not have originally filed the claim in this Court. Accordingly, Defendant has failed
16   to meet its burden of establishing federal jurisdiction over this case and the Court will grant
17   the Motion for Remand. Because motions to consolidate are decided in the case with the
18   lowest case number, see Local Rule of Civil Procedure 42.1(b), the Court will address the
19   motion to consolidate in a separate order in CV 21-00344.
20   IT IS ORDERED:
21          (1)    Plaintiff’s Motion for Remand (Doc. 6) is granted.
22          (2)    This matter is remanded to the Superior Court of Maricopa County, Arizona.
23          (3)    The Clerk of Court must mail a certified copy of this Order to:
24
                                              Jeff Fine
25                                  Clerk of the Superior Court
                              Maricopa County, Arizona Superior Court
26
                                        201 West Jefferson
27                                 Phoenix, Arizona 85003-2205.
28   ....



                                                  -5-
     Case 2:21-cv-00726-MTL--MHB Document 9 Filed 06/11/21 Page 6 of 6




 1         (4)   The Clerk of Court must close this federal case.
 2         Dated this 10th day of June, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -6-
